DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D: Figs. 7 and 8: an article of footwear including a sole structure wherein the sole structure comprises a fabric panel and three cushioning elements wherein the cushioning elements include tapered ends formed as planar surfaces and do not include steps and wherein the thickness of each cushioning element tapers as described in paragraph 61 in the reply filed on 18 July 2022 is acknowledged.
In the reply of 18 July 2022, claims 1-20 are identified as reading on the elected species.
The present action treats claims 1-20 on the merits.
Information Disclosure Statement
The information disclosure statement filed 27 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein (i.e. the DE8305716U1 Foreign Patent Document which is struck-through) has not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Mahoney, US 2011/0225852].
Regarding claim 1:
Mahoney teaches (Figs 1-12):
A sole structure for an article of footwear (10; para 29) including an upper (20; para 29), the sole structure comprising: a first cushion (“forward portion 310”; para 37) including a first surface (see annotated Fig. 8 – a below) opposing the upper, a second surface (see annotated Fig. 8 – a below) disposed on an opposite side of the first cushion than the first surface, and a third surface (see annotated Fig. 8 – a below) extending between and connecting the first surface and the second surface; a second cushion (“rearward portion 320”; para 37) including a fourth surface (see annotated Fig. 8 – a below) opposing the upper, a fifth surface (see annotated Fig. 8 – a below) disposed on an opposite side of the second cushion than the fourth surface, and a sixth surface (see annotated Fig. 8 – a below) extending between and connecting the fourth surface and the fifth surface, the sixth surface opposing the third surface to define a joint (see annotated Fig. 8 – a below) between the first cushion and the second cushion; and a panel (“transition guide 340”; para 40) disposed within the joint (“disposed between the forward and rearward midsole portions 310, 320”; para 40).

Regarding claim 4:
Mahoney teaches The sole structure of Claim 1, as set forth above.
Mahoney further teaches wherein the first cushion is disposed closer to an anterior end (see annotated Fig. 8 – a above) of the sole structure than the second cushion.



    PNG
    media_image1.png
    770
    1162
    media_image1.png
    Greyscale


Regarding claim 5:
Mahoney teaches The sole structure of Claim 4, as set forth above.
Mahoney further teaches wherein the third surface extends from a first end at the first surface (see annotated Fig. 8 – b below) to a second end at the second surface (see annotated Fig. 8 – b below), the first end being disposed closer to the anterior end of the sole structure than the second end.


    PNG
    media_image2.png
    770
    1162
    media_image2.png
    Greyscale






Regarding claim 6:
Mahoney teaches The sole structure of Claim 5, as set forth above.
Mahoney further teaches wherein the sixth surface extends from a first end at the fourth surface (see annotated Fig. 8 – c below) to a second end at the fifth surface (see annotated Fig. 8 – c below), the first end of the sixth surface being disposed closer to the anterior end of the sole structure than the second end of the sixth surface.


    PNG
    media_image3.png
    770
    1162
    media_image3.png
    Greyscale

Regarding claim 9:
Mahoney teaches The sole structure of Claim 1, as set forth above.
Mahoney further teaches wherein the third surface and the sixth surface are (i) substantially planar or (ii) include a series of steps that mate with one another.
(refer to annotated Fig. 8 – a above identifying third and sixth surfaces; the surfaces are substantially planar as shown in the drawings.)

Regarding claim 10:
Mahoney teaches The sole structure of Claim 1, as set forth above.
	Mahoney further teaches An article of footwear (10; para 29) incorporating the sole structure of Claim 1.

Claims 11, 13, 15-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Mahoney, US 2011/0225852].
Regarding claim 11:
Mahoney teaches (Figs 1-12):
A sole structure for an article of footwear (10; para 29) including an upper (20; para 29), the sole structure comprising: an outsole (200; para 30); a first cushion (“forward portion 310”; para 37) disposed between the upper and the outsole and including a first surface (see annotated Fig. 8 – d below) opposing the upper, a second surface (see annotated Fig. 8 – d below) disposed on an opposite side of the first cushion than the first surface and opposing the outsole, and a third surface (see annotated Fig. 8 – d below) extending (i) between the first surface and the second surface and (ii) from the upper to the outsole (see annotated Fig. 8 – d below); a second cushion (“rearward portion 320”; para 37) disposed between the upper and the outsole and including a fourth surface (see annotated Fig. 8 – e below) opposing the upper, a fifth surface (see annotated Fig. 8 – d below) disposed on an opposite side of the second cushion than the fourth surface and opposing the outsole, and a sixth surface (see annotated Fig. 8 – d below) extending (i) between the fourth surface and the fifth surface and (ii) from the upper to the outsole (see annotated Fig. 8 – d below), the sixth surface opposing the third surface to define a joint (see annotated Fig. 8 – d below) between the first cushion and the second cushion; and a panel (“transition guide 340”; para 40) disposed within the joint (“disposed between the forward and rearward midsole portions 310, 320”; para 40).






    PNG
    media_image4.png
    770
    1162
    media_image4.png
    Greyscale


Regarding claim 13:
Mahoney teaches The sole structure of Claim 11, as set forth above.
Mahoney further teaches wherein the panel is formed from a different material (“340 can be made of a thermoplastic, e.g., polyolefin material, thermoplastic urethane (TPU), or nylon”; para 40) than the first cushion and the second cushion (“In some implementations, the forward portion 310 of the midsole 300 comprises EVA, while the rearward portion 320 of the midsole 300 comprises polyurethane (PU) and/or spongy injected molded EVA”; para 37).

Regarding claim 15:
Mahoney teaches The sole structure of Claim 11, as set forth above.
Mahoney further teaches wherein the third surface extends from a first end at a junction of the first surface and the upper (see annotated Fig. 8 – f below) to a second end at a junction of the second surface and the outsole (see annotated Fig. 8 – f below), the first end being disposed closer to an anterior end of the sole structure than the second end.


    PNG
    media_image5.png
    770
    1162
    media_image5.png
    Greyscale


Regarding claim 16:
Mahoney teaches The sole structure of Claim 15, as set forth above.
Mahoney further teaches wherein the sixth surface extends from a first end at a junction of the fourth surface and the upper (see annotated Fig. 8 – f below) to a second end at a junction of the fifth surface and the outsole (see annotated Fig. 8 – f below), the first end of the sixth surface being disposed closer to the anterior end of the sole structure than the second end of the sixth surface.

    PNG
    media_image6.png
    770
    1162
    media_image6.png
    Greyscale


Regarding claim 19:
Mahoney teaches The sole structure of Claim 11, as set forth above.
Mahoney further teaches wherein the third surface and the sixth surface are (i) substantially planar or (ii) include a series of steps that mate with one another.
(refer to annotated Figs. 8-d above identifying third and sixth surfaces; the surfaces are substantially planar as shown in the drawings.)

Regarding claim 20:
Mahoney teaches The sole structure of Claim 1, as set forth above.
	Mahoney further teaches An article of footwear (10; para 29) incorporating the sole structure of Claim 11.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Dallas, US 2018/0116336].
Regarding claim 1:
Dallas teaches (Figs 3-11):
A sole structure for an article of footwear (10, para 14) including an upper (12, para 14), the sole structure comprising: a first cushion (“adaptive forefoot component 24”; para 14) including a first surface (see annotated Fig. 8- a below) opposing the upper, a second surface (see annotated Fig. 8- a below) disposed on an opposite side of the first cushion than the first surface, and a third surface (see annotated Fig. 8- a below) extending between and connecting the first surface and the second surface; a second cushion (adaptive heel component 22”; para 14) including a fourth surface (see annotated Fig. 8- a below) opposing the upper, a fifth surface (see annotated Fig. 8- a below) disposed on an opposite side of the second cushion than the fourth surface, and a sixth surface (see annotated Fig. 8- a below) extending between and connecting the fourth surface and the fifth surface, the sixth surface opposing the third surface to define a joint (see annotated Fig. 8- a below) between the first cushion and the second cushion; and a panel (“chassis 20”, which comprises “forefoot platform 40” and “arch portion 42”; para 17) disposed within the joint.









    PNG
    media_image7.png
    802
    1555
    media_image7.png
    Greyscale


Regarding claim 2:
Dallas teaches The sole structure of Claim 1, as set forth above.
Dallas further teaches wherein the panel covers an entirety of the third surface and the sixth surface.
(Refer to the panel, comprising 40, covering of the entirety of the identified surfaces in the annotated Fig. 8 – a presented in addressing claim 1.)

Regarding claim 3:
Dallas teaches The sole structure of Claim 1, as set forth above.
Dallas further teaches wherein the panel extends along an entire thickness of the first cushion and the second cushion (see annotated Fig. 8 – b detail below)




    PNG
    media_image8.png
    199
    469
    media_image8.png
    Greyscale


Regarding claim 4:
Dallas teaches The sole structure of Claim 1, as set forth above.
Dallas further teaches wherein the first cushion is disposed closer to an anterior end (see annotated Fig. 8 – a presented above in addressing claim 1) of the sole structure than the second cushion.

Regarding claim 5:
Dallas teaches The sole structure of Claim 4, as set forth above.
Dallas further teaches wherein the third surface extends from a first end at the first surface (see annotated Fig. 8 – c below) to a second end at the second surface (see annotated Fig. 8 – c below), the first end being disposed closer to the anterior end (see annotated Fig. 8 – c below) of the sole structure than the second end.

    PNG
    media_image9.png
    802
    1555
    media_image9.png
    Greyscale


Regarding claim 6:
Dallas teaches The sole structure of Claim 5, as set forth above.
Dallas further teaches wherein the sixth surface extends from a first end at the fourth surface (see annotated Fig. 8 – d below) to a second end at the fifth surface (see annotated Fig. 8 – d below), the first end of the sixth surface being disposed closer to the anterior end (see annotated Fig. 8 – d below) of the sole structure than the second end of the sixth surface.

    PNG
    media_image10.png
    782
    1555
    media_image10.png
    Greyscale


Regarding claim 7:
Dallas teaches The sole structure of Claim 1, as set forth above.
Dallas further teaches wherein the panel extends (i) along the first surface, (ii) along the fourth surface, or (iii) along the fifth surface.
(refer to annotated Fig. 8 – a above wherein panel comprising 40 extends along the first surface and the fifth surface)

Regarding claim 8:
Dallas teaches The sole structure of Claim 1, as set forth above.
Dallas further teaches wherein the panel extends from the fifth surface in a direction toward the upper (see annotated Fig. 8 – e below).

    PNG
    media_image11.png
    763
    1555
    media_image11.png
    Greyscale


Regarding claim 9:
Dallas teaches The sole structure of Claim 1, as set forth above.
Dallas further teaches wherein the third surface and the sixth surface are (i) substantially planar or (ii) include a series of steps that mate with one another.
(refer to annotated Fig. 8 – a above identifying third and sixth surfaces; the surfaces are substantially planar as shown in the drawings.)

Regarding claim 10:
Dallas teaches The sole structure of Claim 1, as set forth above.
	Dallas further teaches An article of footwear (10, para 14) incorporating the sole structure of Claim 1.

Claims 11-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Dallas, US 2018/0116336].
Regarding claim 11:
Dallas teaches (Figs 3-11):
A sole structure for an article of footwear (10, para 14) including an upper (12, para 14), the sole structure comprising: an outsole (16, para 14); a first cushion (“adaptive forefoot component 24”; para 14) disposed between the upper and the outsole and including a first surface (see annotated Fig. 8 – f below) opposing the upper, a second surface (see annotated Fig. 8 – f below) disposed on an opposite side of the first cushion than the first surface and opposing the outsole, and a third surface (see annotated Fig. 8 – f below) extending (i) between the first surface and the second surface and (ii) from the upper to the outsole (see annotated Fig. 8 – f below); a second cushion (adaptive heel component 22”; para 14) disposed between the upper and the outsole and including a fourth surface (see annotated Fig. 8 – f below) opposing the upper, a fifth surface (see annotated Fig. 8 – f below) disposed on an opposite side of the second cushion than the fourth surface and opposing the outsole, and a sixth surface extending (i) between the fourth surface and the fifth surface and (ii) from the upper to the outsole (see annotated Fig. 8 – f below), the sixth surface opposing the third surface to define a joint (see annotated Fig. 8 – f below) between the first cushion and the second cushion; and a panel (“chassis 20”, which comprises “forefoot platform 40” and “arch portion 42”; para 17) disposed within the joint.

    PNG
    media_image12.png
    802
    1555
    media_image12.png
    Greyscale


Regarding claim 12:
Dallas teaches The sole structure of Claim 11, as set forth above.
Dallas further teaches wherein the panel covers an entirety of the third surface and the sixth surface.
(Refer to the panel, comprising 40, covering of the entirety of the identified surfaces in the annotated Fig. 8 – a presented in addressing claim 11.)

Regarding claim 13:
Dallas teaches The sole structure of Claim 11, as set forth above.
Dallas further teaches wherein the panel is formed from a different material (“formed of a thermoplastic polyurethane (TPU)”; para 17) than the first cushion and the second cushion (“constructed of a material having both high rebound (e.g., a material having between 42-48 percent rebound as compared to 40 percent rebound for common EVA) and low compression (e.g., a material having 25-35 percent compression as compared to 60 percent for common EVA and 25-28 percent common polyurethane)”; para 20)


Regarding claim 17:
Dallas teaches The sole structure of Claim 11, as set forth above.
Dallas further teaches wherein the panel extends (i) along the first surface, (ii) along the fourth surface, or (iii) along the fifth surface.
(refer to annotated Fig. 8 – f above wherein panel comprising 40 extends along the first surface and the fifth surface)

Regarding claim 18:
Dallas teaches The sole structure of Claim 11, as set forth above.
Dallas further teaches wherein the panel extends from the fifth surface in a direction toward the upper (see annotated Fig. 8 – g below).

    PNG
    media_image13.png
    763
    1555
    media_image13.png
    Greyscale

Regarding claim 19:
Dallas teaches The sole structure of Claim 11, as set forth above.
Dallas further teaches wherein the third surface and the sixth surface are (i) substantially planar or (ii) include a series of steps that mate with one another.
(refer to annotated Fig. 8 – f above identifying third and sixth surfaces; the surfaces are substantially planar as shown in the drawings.)

Regarding claim 20:
Dallas teaches The sole structure of Claim 11.
	Dallas further teaches An article of footwear (10; para 14) incorporating the sole structure of Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over [Mahoney, US 2011/0225852] as applied to claim 11 and further in view of [Baghdadi, US 2017/0267850] and [Foxen, US 6,401,366].
Mahoney teaches The sole structure of Claim 11, as set forth above.
Mahoney does not expressly teach wherein the first cushion and the second cushion are formed from foam and the panel is formed from fabric.
Mahoney’s first cushion (310) may comprise ethylene vinyl acetate and may have a durometer of between about 50 Asker C and about 80 Asker C, and Mahoney’s second cushion (320) may comprise “spongy…ethylene vinyl acetate” and may have a durometer of between about 20 Asker C and about 50 Asker C (para 14).  Thus Mahoney at least suggests spongy EVA and a hardness range for the components.
However, Baghdadi teaches (para 43) foams for footwear can have durometers in the range of those disclosed by Mahoney.  Moreover, Baghdadi teaches afford “cushion and energy return when used in” a sole assembly (para 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second cushions of Mahoney such that they are formed from foam, as in Baghdadi, in order to afford cushion and energy return properties of durometers of Mahoney’s target ranges, as taught by Baghdadi (paras 10 and 43).
Thus the modified Mahoney teaches all the limitations except the panel is formed from fabric.
Rather, Mahoney’s panel “340 can be made of…thermoplastic urethane (TPU), or nylon” (para 40) and is characterized as “substantially rigid” (para 40).
However, Foxen teaches a rigid panel positioned between sole assembly elements wherein the rigid material is “constructed of a semi-rigid, or stiff, material such as woven carbon fiber, glass filled nylon, Thermoplastic Polyurethane ("TPU"), nylon” (col. 2 lines 29-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of the modified Mahoney such that it is formed from fabric (i.e. woven carbon fiber) as in Foxen in order to obtain the predictable result of a suitable rigid panel for use between sole assembly elements; such a modification is a simple substitution of one known element (i.e. the fabric of Foxen) for another (i.e. the plastic such as TPU/nylon of Mahoney).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over [Dallas, US 2018/0116336] as applied to claim 11 and further in view of [Vontorcik, US 2017/0119094] and [Foxen, US 6,401,366].
Dallas teaches The sole structure of Claim 11, as set forth above.
Dallas does not expressly teach wherein the first cushion and the second cushion are formed from foam and the panel is formed from fabric.
Dallas’s first cushion 24 and second cushion 22 are “constructed of a material having both high rebound (e.g., a material having between 42-48 percent rebound as compared to 40 percent rebound for common EVA) and low compression (e.g., a material having 25-35 percent compression as compared to 60 percent for common EVA and 25-28 percent common polyurethane).” (para 20)
However, Vontorcik teaches, pertinent to footwear sole assemblies (Abstract), a foam material having rebound and compression percent values within Dallas’s ranges (“foam…may have…rebound…of…40 to 60 percent…compression set…of…25 to 35…percent”; para 84).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second cushions of Dallas such that they are formed from foam, as in Vontorcik, in order to afford desirable rebound and compression properties within Dallas’s desired ranges.  Such a modification is combining prior art elements according to known methods to yield predictable results.
Thus the modified Dallas teaches all the limitations except the panel is formed from fabric.
Rather, Dallas’s panel is “formed of a thermoplastic polyurethane (TPU)” (para 17).
However, Foxen teaches a panel positioned between sole assembly elements wherein the material is “constructed of a semi-rigid, or stiff, material such as woven carbon fiber, glass filled nylon, Thermoplastic Polyurethane ("TPU"), nylon” (col. 2 lines 29-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of the modified Dallas such that it is formed from fabric (i.e. woven carbon fiber) as in Foxen in order to obtain the predictable result of a suitable panel for use between sole assembly elements; such a modification is a simple substitution of one known element (i.e. the fabric of Foxen) for another (i.e. the TPU Dallas).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Yang, US 2013/0091739] teaches a sole assembly for footwear wherein a panel is disposed within a joint between a first cushion and a second cushion.  Refer particularly to Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732